PER CURIAM: *
Appealing the judgment in a criminal case, Jose Gonzalez-Silva raises an argument that he concedes is foreclosed by United States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir.2013), which rejected the argument that the Texas offense of “burglary of a habitation” is broader than the generic, contemporary definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(l)(A)(ii) because it defines the “owner” of a habitation as a person with a “greater right to possession of the property than the actor.” Gonzalez-Silva’s motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has-determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.